Citation Nr: 0829839	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to both legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter is on appeal from the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A skin disorder is not currently shown. 

2.  Residuals of shrapnel wounds to the veteran's legs are 
not currently shown.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active duty service; a skin disorder is not shown.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Residuals of shrapnel wounds to both legs were not 
incurred in or aggravated by active duty service; residuals 
of shrapnel wounds to the veteran's legs are not currently 
shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claims, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Of note, although the veteran's DD-214 does not reflect it, 
his personnel records reflect that he is the recipient of the 
Combat Infantryman's Badge.  Although he never explicitly 
says so, evidence of a CIB raises a reasonable assertion that 
his claims are related to combat.  

The provisions of 38 U.S.C.A. § 1154(b) provide that the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  With these provisions in mind, the 
Board will address the merits of the veteran's claim.

With respect to the claim for a skin disorder, the veteran 
claims that he incurred "jungle rot" to his legs and feet 
after being exposed to the wet environment in Vietnam.  His 
service treatment records indicate that he was treated for an 
infected right ankle and ringworm in October 1968.  In the 
absence of further treatment, however, the weight of the 
evidence supports that his ankle infection was acute and 
transitory.  Of note, his separation physical in April 1969 
reflected a normal clinical evaluation of his skin.  

In August 1984, the veteran filed claims for blackouts, post-
stress and headaches but not a skin disorder.  That same 
month, he underwent an Agent Orange examination and reported 
a history of a pruritic rash in the groin area and the 
presence of papular lesions on his lower legs since 1968.  
Physical examination revealed, among other things, a 
hyperpigmented popular lesion of the right lower leg.  
However, no etiology was offered.

A review of his outpatient treatment records since 1984 
showed no other indications  of a continuing skin disorder, 
until he submitted the current claim in July 2005.  In a 
March 2007 VA examination, he exhibited no rash or other 
physical findings, and the examiner noted that there was "no 
evidence of any skin disease at the present time." 

With respect to the claim for shrapnel wounds, the veteran 
claims that he incurred scarring to his legs due to shrapnel 
wounds.  His service treatment records, and in particular his 
separation physical in April 1969, do not indicate that he 
incurred any shrapnel injuries to his legs while in service.  
His lower extremities were evaluated as normal. 

The veteran's post-service outpatient treatment records also 
do not note any injuries or scars to his legs as the result 
of shrapnel wounds.  Additionally, his legs were examined at 
a VA examination in March 2007, where "no scars, no skin, 
subcutaneous, or muscle injury" were noted.  

With respect to both claims, for entitlement to compensation, 
the evidence must show the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  In the absence of an identified disease or 
injury, service connection may not be granted.  See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

At this time, even accepting that the veteran experienced 
jungle rot in service, there is no competent evidence that he 
has a disease or injury relating to the in-service skin 
problems.  Moreover, the evidence does not show residuals 
from a shrapnel wound.  In light of the above discussion, the 
Board concludes that the preponderance of the evidence is 
against the claims and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate these claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claims.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA and private treatment 
records, service treatment records and the veteran's own 
statements in support of his claims.   Additionally, specific 
VA medical diagnoses pertinent to the issues on appeal were 
obtained in a March 2007 VA examination.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not already been 
obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.

Service connection for residuals of shrapnel wounds to both 
legs is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


